DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 21 April 2021.  In view of this communication, claims 1-16 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 21 April 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Motor with Thermally Conductive Pads and Sheet.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by De Filippis (US 2010/0171380 A1), hereinafter referred to as “De Filippis”.
Regarding claim 1, De Filippis discloses a motor [1] structure (fig. 1-6; ¶ 0024-0025), comprising: 
a housing [2], comprising an internal space (fig. 1-2; ¶ 0025-0026); 
a stator winding [8] received in the internal space (fig. 1-2, 5-6; ¶ 0028); and 
at least one thermal conductive pad [15,16] abutted against the stator winding [8] (fig. 2, 5-6; ¶ 0036-0038).

    PNG
    media_image1.png
    751
    1073
    media_image1.png
    Greyscale

Regarding claim 2, De Filippis discloses the motor [1] structure of claim 1, as stated above, further comprising: 
a stator [3] located within the internal space (fig. 1-2; ¶ 0025, 0027); and 
a winding seat [7] disposed at one end of the stator [3] (fig. 4-6; ¶ 0028) and comprising: 
an annular frame [7a] (fig. 4-6; ¶ 0028); and 
at least one winding post [7b] protruding radially and inwardly from the annular frame [7a] (fig. 4-6; ¶ 0028-0029); 
wherein at least one wire [12] of the stator winding [8] is wound around the at least one winding post [7b] and the stator [3] (fig. 1-2, 5-6; ¶ 0032-0034), and the at least one thermal conductive pad [15,16] is abutted against the at least one wire [12] (fig. 5-6; ¶ 0035-0036).
Regarding claim 3, De Filippis discloses the motor [1] structure of claim 2, as stated above, further comprising: 
an end cap [2b] connected to one end of the housing [2] (fig. 2, 5-6; ¶ 0026); 
wherein the at least one thermal conductive pad [15,16] is located between the stator winding [8] and the end cap [2b] (fig. 5-6; ¶ 0035-0036).
Regarding claim 8, De Filippis discloses the motor [1] structure of claim 1, as stated above, further comprising at least one thermal conductive sheet [13] abutted against the at least one thermal conductive pad [15,16] (fig. 5-6; ¶ 0035-0036; a “sheet” is defined as “a broad flat piece of material” or “an extensive unbroken surface area of something”; Oxford Languages, 2022 Oxford University Press;  the protrusions 13 comprise a surface area extending from the surface of the end cap).
Regarding claim 9, De Filippis discloses the motor [1] structure of claim 8, as stated above, further comprising: 
a stator [3] located within the internal space (fig. 1-2; ¶ 0025, 0027); and 
a winding seat [7] disposed at one end of the stator [3] (fig. 4-6; ¶ 0028) and comprising: 
an annular frame [7a] (fig. 4-6; ¶ 0028); and 
at least one winding post [7b] protruding radially and inwardly from the annular frame [7a] (fig. 4-6; ¶ 0028-0029); 
wherein at least one wire [12] of the stator winding [8] is wound around the at least one winding post [7b] and the stator [3] (fig. 1-2, 5-6; ¶ 0032-0034), and the at least one thermal conductive pad [15,16] is abutted against the at least one wire [12] (fig. 5-6; ¶ 0035-0036).
Regarding claim 10, De Filippis discloses the motor [1] structure of claim 9, as stated above, wherein a material of the at least one thermal conductive sheet [13] is metal (fig. 2, 5-6; ¶ 0036; cup-shaped motor housings such as is shown are commonly made from various metals or plastics, and the disclosure that the windings must be insulated “to avoid short circuits” impliedly discloses that the housings are made of metal rather than plastic, because they are electrically conductive).
Regarding claim 16, De Filippis discloses the motor structure of claim 1, as stated above, wherein the at least one thermal conductive pad [15,16] has a thermal conductivity ranged from 1.5 W/m-K to 17 W/m-K (¶ 0037; “Silpad” is made from known silicone rubber materials, identical to those disclosed in ¶ 0025 of the application, having thermal conductivities ranging from at least 0.9 W/m-K to 3.5 W/m-K).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis in view of Okazaki et al. (US 2017/0141653 A1), hereinafter referred to as “Okazaki”.
Regarding claim 4, De Filippis discloses the motor [1] structure of claim 3, as stated above.  De Filippis does not disclose that a number of the at least one thermal conductive pad [15,16] is one and the thermal conductive pad [15,16] is ring-shaped (fig. 2; De Filippis discloses 12 discrete pads arranged in a ring, rather than a single ring-shaped pad).
Okazaki discloses a motor comprising a stator [31] with a stator winding [35] in contact with at least one thermal conductive pad [37] (fig. 12-16; ¶ 0035), wherein a number of the at least one thermal conductive pad [37] is one and the thermal conductive pad [37] is ring-shaped (fig. 12, 14-15; ¶ 0035, 0050-0052).

    PNG
    media_image2.png
    395
    886
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the thermal conductive pad of De Filippis from a single ring-shaped pad as taught by Okazaki, in order to provide a larger surface area for discharging head (¶ 0052 of Okazaki) thereby improving cooling efficiency.  Further, it has been held that a mere change in shape of a particular component of a device is a matter of design choice involving only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, De Filippis, in view of Okazaki, discloses the motor [1] structure of claim 4, as stated above, wherein the annular frame [7a] has an outer radius [r1], the thermal conductive pad [15,16] has an outer radius [r2], and the outer radius [r1] of the annular frame [7a] is larger than the outer radius [r2] of the thermal conductive pad [15,16] (fig. 5; the center of the motor being located to the right in the figure, the outer radius of the insulator is significantly larger, i.e. to the left, than that of the pad).

    PNG
    media_image3.png
    774
    598
    media_image3.png
    Greyscale

Regarding claim 6, De Filippis, in view of Okazaki, discloses the motor [1] structure of claim 5, as stated above, wherein Okazaki further discloses that the annular frame [4d] has an inner radius [r3], and the inner radius [r3] of the annular frame [4d] is smaller than the outer radius [r2] of the thermal conductive pad [37] (fig. 7, 16; the center of the motor being located to the left in figure 16, the outer radius of the insulator is significantly smaller, i.e. to the left, than that of the pad).

    PNG
    media_image4.png
    398
    371
    media_image4.png
    Greyscale

Regarding claim 7, De Filippis, in view of Okazaki, discloses the motor [1] structure of claim 4, as stated above, wherein the end cap [2b] comprises an annular groove [14] facing toward the stator winding [8], and the thermal conductive pad [15,16] is restricted by the annular groove [14] (fig. 6; ¶ 0034).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis in view of Imaizumi et al. (US 2018/0370642 A1), hereinafter referred to as “Imaizumi”.
Regarding claim 15, De Filippis discloses the motor [1] structure of claim 8, as stated above.  De Filippis does not disclose at least one thermal sensor connected to the at least one thermal conductive sheet [13].
Imaizumi discloses a motor [11] comprising at least one thermal sensor [71] connected to the at least one thermal conductive sheet [43] (fig. 9-10; ¶ 0027, 0029, 0042, 0066-0069).

    PNG
    media_image5.png
    424
    466
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor of De Filippis having a temperature sensor as taught by Imaizumi, in order to accurately and efficiently detect the temperature of the stator coils (¶ 0067-0068) thereby allowing for efficient cooing of said stator coils.
Allowable Subject Matter
Claim(s) 11-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor structure of claim 9, further comprising: 
an end cap connected to one end of the housing, wherein a receiving space is formed between the end cap and the at least one thermal conductive sheet.
Regarding claim 12, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor structure of claim 9, wherein the at least one thermal conductive sheet comprises: 
a thermal conductive sheet body; and 
at least one pressing portion protruding radially and inwardly from the thermal conductive sheet body, the at least one pressing portion configured to press the at least one thermal conductive pad.
The prior art does not disclose, in combination with the other claimed features, either a separate, i.e. one with a gap between it and the end cap, thermal conductive sheet or a thermal conductive sheet having both a body and radial pressing portions.  Further, no motivation has been found why one of ordinary skill in the art would have modified the thermal conductive sheets of the prior art to possess such features.  Thus, the invention as recited in claims 11 and 12 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Takaki et al. (US 2019/0027998 A1) discloses a motor structure with a stator winding having a thermal conductive pad between it and its housing.
De Filippis (US 2016/0204661 A1) discloses a motor structure comprising a housing, comprising an internal space; a stator winding received in the internal space; and at least one thermal conductive pad abutted against the stator winding.
Mosciatti et al. (US 6,201,321 B1) discloses a motor structure with a stator winding having a thermal conductive pad between it and its housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834